     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 1 of 11 Page ID #:825



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     DAVID H. CHAO (Cal. Bar No. 273953)
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-4586
7         Facsimile: (213) 894-0141
          E-mail:    david.chao@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                           UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,                No. CR 17-194-SVW-2

13              Plaintiff,                    GOVERNMENT’S POSITION WITH RESPECT
                                              TO SENTENCING FACTORS REGARDING
14                    v.                      DEFENDANT ROBERT WAGGONER;
                                              DECLARATION OF SA JOSEPH ROCK;
15   ROBERT WAGGONER,                         EXHIBIT

16              Defendant.                    Hearing Date: August 16, 2021
                                              Hearing Time: 11:00 a.m.
17                                            Location:     Courtroom of the
                                                            Hon. Stephen V.
18                                                          Wilson

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the Acting United States Attorney for the Central District
22   of California and Assistant United States Attorney David H. Chao,
23   hereby files its position with respect to sentencing factors for
24   defendant ROBERT WAGGONER.
25   ///
26   ///
27   ///
28
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 2 of 11 Page ID #:826



1          This sentencing position is based upon the attached memorandum

2    of points and authorities, attached declaration and exhibit, the

3    files and records in this case, and such further evidence and

4    argument as the Court may permit.

5     Dated: August 2, 2021                Respectfully submitted,

6                                          TRACY L. WILKISON
                                           Acting United States Attorney
7
                                           SCOTT M. GARRINGER
8                                          Assistant United States Attorney
                                           Chief, Criminal Division
9
10                                               /s/
                                           DAVID H. CHAO
11                                         Assistant United States Attorney

12                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 3 of 11 Page ID #:827



1                                   TABLE OF CONTENTS

2    DESCRIPTION                                                                 PAGE

3
     MEMORANDUM OF POINTS AND AUTHORITIES................................1
4
     I.    INTRODUCTION...................................................1
5
     II.   OFFENSE CONDUCT................................................1
6
     III. GUIDELINES CALCULATION.........................................3
7
           A.    Presentence Report........................................3
8
           B.    Loss......................................................3
9
           C.    Sophisticated Means.......................................4
10
           D.    Aggravating Role..........................................4
11
           E.    Restitution...............................................5
12
     IV.   THE GOVERNMENT’S SENTENCING RECOMMENDATION.....................5
13
           A.    The Nature and Circumstances of the Offense, the
14               Seriousness of the Offense, and the Need to Provide
                 Just Punishment Warrant a Substantial Term of
15               Imprisonment..............................................5

16         B.    The Need for Deterrence Also Supports a Substantial
                 Custodial Sentence........................................6
17
           C.    The History and Characteristics of Defendant Support
18               the Government’s Recommended Sentence.....................7

19   V.    CONCLUSION.....................................................8

20

21

22

23

24

25

26

27

28

                                             i
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 4 of 11 Page ID #:828



1                        MEMORANDUM OF POINTS AND AUTHORITIES

2    I.    INTRODUCTION

3          Defendant Robert Waggoner (“defendant”) co-directed a complex

4    benefits fraud scheme involving more than 100 veterans that defrauded

5    the U.S. Department of Veterans Affairs (“VA”) out of more than $4

6    million.    For this conduct, defendant pleaded guilty to five counts

7    of wire fraud, in violation of 18 U.S.C. § 1343, pursuant to a plea

8    agreement.    (Plea, Dkt. 74.)

9          In its Presentence Report (“PSR”), the United States Probation
10   Office (“USPO”) determined that defendant’s total offense level under
11   the United States Sentencing Guidelines (the “Guidelines” or “USSG”)
12   is 27 and his criminal history category is I, yielding an
13   imprisonment range of 70 to 87 months.         (PSR, Dkt. 99.)     Applying the
14   equivalent of a four-level downward variance, the USPO recommended
15   that the Court sentence defendant to a term of imprisonment of 48
16   months.    (Dkt. 98.)
17         The government concurs with the USPO’s Guidelines calculation
18   but disagrees with the recommended variance.          As explained more fully

19   below, the government asks that the Court impose a sentence of 70

20   months’ imprisonment, a three-year period of supervised release, a

21   special assessment of $500, and order defendant to pay restitution in

22   the amount of $4,197,861.68.

23   II.   OFFENSE CONDUCT

24         Defendant was the Vice President of Alliance School of Trucking

25   (“AST”), an organization that purported to provide truck driving

26   courses to veterans eligible for education benefits under the Post-

27   9/11 GI Bill.     Between 2011 and 2015, defendant and co-defendant

28   Emmit Marshall -- president of AST -- orchestrated a scheme to
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 5 of 11 Page ID #:829



1    defraud the VA.     By intentionally misrepresenting its student

2    attendance, AST obtained tuition payments from the VA on behalf of

3    veteran-students that never actually attended classes at AST.             (PSR

4    ¶¶ 13-25.)

5           Defendant played an integral role in this elaborate scheme.

6    Specifically, defendant and his co-schemers convinced veterans to

7    enroll with AST by telling them they were entitled to VA education

8    benefits, even if they did not attend AST classes.           (PSR ¶ 22.)    More

9    than 100 veterans enrolled with AST to accept education benefits for
10   housing while AST collected the benefits for tuition.           (PSR ¶¶ 15,
11   25).    Initially the veterans filled out the enrollment paperwork and
12   provided it to defendant for submission to the VA, but as the scheme
13   progressed, defendant began fabricating paperwork for the veterans.
14   (PSR ¶ 23; Plea, Ex. A ¶ f.)       In some instances, defendant also
15   forged veterans’ signatures on the paperwork without permission.
16   (See Dkt. 59-1 (Co-schemer 2 Proffer) at 43-45, 51.)           Defendant, who
17   was a Certifying Official for AST, personally submitted and certified

18   fraudulent enrollment paperwork to the VA, falsely claiming that

19   courses were provided to enrolled veterans, when in fact, as he knew,

20   the vast majority of the students did not attend these classes.             (PSR

21   ¶¶ 19, 24; Plea, Ex. A ¶ g-h.)

22          To attempt to conceal the scheme, defendant and his co-schemers

23   directed the veterans enrolled at AST to falsely tell VA auditors and

24   federal investigators that they had attended the AST courses.             (PSR

25   ¶¶ 24, 40; Plea, Ex. A ¶ i.)       Defendant also aided his co-schemers in

26   the destruction of AST records once they became aware that they were

27   being investigated.      (See Case 2:17-CR-127, Dkt. 72 (Co-schemer 2

28   PSR) ¶ 32.)

                                             2
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 6 of 11 Page ID #:830



1          In total, defendant and his co-schemers, operating through AST,

2    defrauded the VA out of approximately $4,197,861.68 in education

3    benefits intended for 108 veterans who were purportedly enrolled at

4    AST, all of whom never attended any AST classes.           (PSR ¶¶ 25-26;

5    Plea, Ex. A at 5; Declaration of FBI SA Joseph Rock (“Rock Decl.”)

6    ¶ 7, Ex. A.)

7    III. GUIDELINES CALCULATION

8          A.      Presentence Report

9          In the PSR, the USPO calculated a total offense level of 27
10   based on the following:
11         Base Offense Level                 7        U.S.S.G. § 2B1.1(a)(2)

12         Specific Offense
           Characteristics:
13
           Loss ($3.5M - $9.5M)              +18       U.S.S.G. § 2B1.1(b)(1)(J)
14
           Sophisticated Means               +2        U.S.S.G. § 2B1.1(b)(10)(C)
15
           Adjustments
16
           Aggravating Role                  +3        U.S.S.G. § 3B1.1(a)
17
           Acceptance of                     -3        U.S.S.G. § 3E1.1(a), (b)
18         Responsibility

19         TOTAL                             27

20         Based upon a total offense level of 27 and a Criminal History

21   Category of I, the USPO calculated a Guidelines imprisonment range of

22   70-87 months.        (PSR ¶ 94.)   As discussed in detail below, the

23   government concurs with the USPO’s Guidelines calculation, but

24   objects to the USPO’s recommended variance.

25         B.      Loss

26         The USPO correctly found that an 18-level enhancement under

27   U.S.S.G. § 2B1.1(b)(1)(J) applies.           (PSR ¶ 25.)   The calculated loss

28   of approximately $4,197,861.68 is supported by (1) defendant’s plea

                                              3
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 7 of 11 Page ID #:831



1    agreement (Plea, Ex. A at 5) and (2) the uncontroverted record (Rock

2    Decl. ¶ 7, Ex. A).     The USPO applied the same enhancement to

3    defendant’s co-schemers based on approximately the same loss figure.

4    (See Dkt. 103 (Co-schemer 1 PSR) ¶ 37; Co-schemer 2 PSR ¶ 42.)

5          C.    Sophisticated Means

6          The government concurs with the application of a two-level

7    enhancement because the offense involved sophisticated means.

8    Application Note 9(B) to section 2B1.1(b)(10) describes sophisticated

9    means as “intricate offense conduct pertaining to the execution and
10   concealment” of the scheme.       For example, it notes that locating the
11   main office of the scheme in one jurisdiction, while soliciting in
12   another jurisdiction, indicates sophistication.
13         Here, defendant and his co-schemers managed the scheme from
14   California, but recruited veteran-students from numerous states,
15   including California, New Jersey, Hawaii, Pennsylvania, and Texas.
16   (PSR ¶ 40.)    In addition, the scheme involved fabricating enrollment
17   records for hundreds of students, maintaining those fake records to
18   pass VA inspections, and coordinating with the enrolled veterans to

19   obtain education benefits fraudulently and later to conceal the

20   scheme by lying to VA investigators.        (PSR ¶¶ 24, 40.)     The USPO

21   correctly applied this enhancement to defendant and his co-defendant.

22   (PSR ¶¶ 39-42; Co-schemer 1 PSR ¶¶ 38-41.)

23         D.    Aggravating Role

24         The government agrees with the application of a three-level

25   adjustment to reflect defendant’s leadership role in the scheme.

26   Pursuant to USSG § 3B1.1(a), a three-level upward adjustment is

27   appropriate if the defendant was a manager or supervisor (but not an

28   organizer or leader) and the criminal activity involved five or more

                                             4
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 8 of 11 Page ID #:832



1    participants or was otherwise extensive.         Here, defendant was the

2    Vice President, co-director, and Certifying Official of AST.             (PSR ¶¶

3    19, 45.)    The scheme implicated defendant, two convicted co-schemers,

4    other AST staff, and more than 100 veterans, many of whom have been

5    criminally charged at the state level.         (PSR ¶¶ 15, 25 n.1, 45.)

6    Defendant helped hire Co-schemer 2 to work at AST and helped recruit

7    veterans to carry out the fraud.        (PSR ¶¶ 21, 45.)     Defendant

8    supervised Co-schemer 2 and the office manager.          (PSR ¶ 45.)     Given

9    these undisputed facts, defendant’s managerial role in the scheme
10   warrants a three-level upward adjustment.
11         E.    Restitution
12         The government concurs with the USPO’s position that restitution
13   should be ordered in this case pursuant to 18 U.S.C. § 3663A.             (PSR
14   ¶ 106.)    In light of a recent correction provided by the VA, the
15   government believes the correct restitution amount should be a
16   slightly lower amount of $4,197,861.68.         (Rock Decl. ¶ 7, Ex. A.)
17   IV.   THE GOVERNMENT’S SENTENCING RECOMMENDATION
18         The significant financial harm caused by defendant’s fraudulent

19   scheme, the need to punish defendant for his conduct, and the need to

20   send a firm message of deterrence to defendant and others in his

21   position, call for a significant term of incarceration.            The

22   government recommends that the Court impose a sentence of 70 months’

23   imprisonment.

24         A.    The Nature and Circumstances of the Offense, the
                 Seriousness of the Offense, and the Need to Provide Just
25               Punishment Warrant a Substantial Term of Imprisonment

26         The VA’s mission under the Post-9/11 GI Bill was to provide

27   education benefits to veterans attempting to better themselves and

28   reintegrate into society by learning a trade.          Defendant, who is

                                             5
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 9 of 11 Page ID #:833



1    himself a veteran, had an opportunity to advance this mission when he

2    joined AST.     Instead, he decided to exploit this government

3    assistance program and to enrich himself and his confederates by

4    stealing taxpayer dollars intended to help veterans in need of

5    education.     Defendant’s actions inflicted a loss of more than $4

6    million upon the VA.

7           Defendant’s conduct was not a crime of opportunity or a

8    momentary lapse of judgment, but an elaborate and sustained fraud on

9    the government he once served.       For over two years, as director and
10   Certifying Official for AST, defendant supervised the main recruiter
11   and the office manager.      (PSR ¶ 45.)     Defendant was also involved in
12   the details of the fraudulent scheme, fabricating enrollment records,
13   submitting false documents to the VA, and helping to conceal the
14   fraud from investigators.       (PSR ¶¶ 24, 40; Co-schemer 2 Proffer at
15   44-45.)     In sum, defendant’s active leadership at AST enabled a
16   widespread, years-long abuse of federal resources meant for the
17   education of veterans.      A substantial sentence is warranted to
18   reflect the seriousness of the offense and to promote respect for the

19   law.

20          B.    The Need for Deterrence Also Supports a Substantial
                  Custodial Sentence
21
            A significant custodial sentence is also necessary to afford
22
     adequate deterrence to defendant and to others generally.            The
23
     elaborate and expansive nature of this offense suggests defendant has
24
     little regard for the rule of law.          The need for general deterrence
25
     is particularly germane because the country now finds itself in a
26
     climate in which scams involving federal funds continue to
27
     proliferate.     Unless offenders see that they will face meaningful
28

                                             6
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 10 of 11 Page ID #:834



1     custodial sentences for such crimes, they will be emboldened to

2     continue to take advantage of federal benefits programs.           A robust

3     sentence is needed to afford adequate deterrence and preserve the

4     integrity of such benefits programs.

5          C.    The History and Characteristics of Defendant Support the
                 Government’s Recommended Sentence
6
           It is both commendable and yet troubling that defendant is a
7
      veteran who served in the United States Army for nine years and later
8
      worked for the United States Court of Appeals for the Ninth Circuit
9
      for 18 years.    (PSR ¶¶ 81, 83.)     While defendant’s service to the
10
      country is somewhat mitigating, someone with defendant’s background
11
      in the military and justice system ought to have been acutely aware
12
      of the impropriety and consequences of his actions.
13
           The government acknowledges that there are certain other
14
      mitigating factors in this case.       Defendant, who is 57 years old, was
15
      diagnosed with pancreatic cancer in March 2019, and was scheduled to
16
      have surgery in September 2020 to remove a tumor.          (PSR ¶ 74.)
17
      Defendant also suffers from chronic pain, high blood pressure, and
18
      asthma.   (PSR ¶ 75.)    Although his two children are adults and his
19
      wife appears to be financially independent, the emotional impact of
20
      defendant’s incarceration on his family is a mitigating factor,
21
      particularly given his declining health.
22
           Another mitigating factor is that the loss enhancement is
23
      arguably overstated.     The USPO has recommended an 18-level
24
      enhancement based on the calculated loss of $4.1 million.           While the
25
      calculation is correct, defendant’s personal profit from the scheme,
26
      which principally consisted of his salary totaling about $108,000
27
      over three years (PSR ¶ 80), was far less than the $4.1 million loss
28

                                              7
     Case 2:17-cr-00194-SVW Document 129 Filed 08/02/21 Page 11 of 11 Page ID #:835



1     for which he is being held accountable under the guidelines.            While

2     this is no small sum, the Court might fairly conclude that applying

3     this enhancement results in an offense level that overstates

4     defendant’s culpability.

5          Notwithstanding these mitigating factors, the government

6     believes the 48-month sentence recommended by the USPO fails to

7     adequately address the harm, complexity, and duration of the offense.

8     Although a 70-month sentence for defendant would be longer than the

9     sentence that co-defendant Marshall received (48 months), there are
10    legitimate reasons for this difference, including Marshall’s family
11    circumstances and his substantial assistance to the government.
12    Therefore, sentencing defendant Waggoner to a longer custodial term
13    would not give rise to any sentencing disparity because defendant and
14    Marshall are differently situated.
15    V.   CONCLUSION
16         For the foregoing reasons, the government respectfully requests
17    that this Court impose a sentence of 70 months’ imprisonment, three
18    years of supervised release, a special assessment of $500, and

19    $4,197,861.68 in restitution.

20

21

22

23

24

25

26

27

28

                                              8
